           Case 3:18-cv-00106-DCG Document 114 Filed 05/30/19 Page 1 of 11



                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF TEXAS
                                    EL PASO DIVISION

MARIA DOLORES MINJAREZ,                            §
                                                   §
                Plaintiff,                         §
v.                                                 §
                                                   §              EP-18-CV-00106-DCG
WAL-MART STORES TEXAS, LLC and                     §
WAL-MART STORES, INC.,                             §
                                                   §
                Defendants.                        §

                             MEMORANDUM OPINION AND ORDER

        Before the Court is Plaintiff Maria Dolores Minjarez's "Rule 59 Motion to Alter or

Amend the Judgment or Motion for New Trial" (ECF No. 101) ("Motion for New Trial"). For

the reasons that follow, the Court DENIES her motion.

                                        I.   BACKGROUND

        This is a slip-and-fall case. On June 21, 2017, Minjarez visited the Wal-Mart store

located at 7101 Gateway, Boulevard West in El Paso, Texas, and allegedly slipped and fell on

loose grapes and sustained injuries "to her hip, head, neck, and other parts of her body." 1 On

January 12,2018, she brought this lawsuit against Defendants Wal-Mart Stores Texas, LLC and

Wal-Mart Stores, Inc. (together, as "Wal-Mart") in the 327th Judicial-District Court ofEI Paso

County, Texas, asserting a claim of premises liability. 2 On March 29, 2018, Wal-Mart removed

the case to federal court based on diversity jurisdiction, and the case was assigned to the

Honorable United States District Judge Frank J. Montalvo. 3


       1
        Pl.'s Original Pet. (attached to Notice of Removal) at 2, ECF No. I; see also Order Granting in
Part & Denying in Part Wal-mart's Mot. for Summ. J., at 2, ECF No. 48.
       2
        Minjarez asserted additional state law claims, but they were dismissed. See Order Granting in
Part & Denying in Part Wal-mart's Mot. for Summ. J., at 17.
           Case 3:18-cv-00106-DCG Document 114 Filed 05/30/19 Page 2 of 11



        On February 11-13, 2019, the case was tried to a jury before Judge Montalvo. In her

case-in-chief, Minjarez and several witnesses, including Dr. Andrew Palafox, her expert witness

who specializes in orthopedic surgery and in trauma treatment of injuries, testified on her

behalf. 4 Walmart did not present any witness and rested its case in defense.

        In a unanimous verdict, the jury found "that the negligence ofboth Wal-Mart and

Minjarez proximately caused "the injury in question." 5 It attributed 50 percent of the injury-

causing negligence to Wal-Mart and 50 percent to Minjarez. 6 When asked what sum of money

would fairly and reasonably compensate Minjarez "for her injuries, if any, that resulted from the

occurrence in question," the jury awarded $44,000 for past medical care expenses, but zero

damages for past pain and mental anguish, future pain and mental anguish, past physical

impairment, future physical impairment, future medical care expenses, past loss of earning

capacity, future loss of earning capacity, and future disfigurement. 7 A final judgment was not

entered.

       On February 22, 2019, Minjarez filed the instant motion. Therein, she claims that

because she presented "uncontroverted evidence of an objective inJury" at trial, the jury's zero

damages award for past pain is manifestly unjust and against the great weight of the evidence

warranting a new trial. 8    After the case was reassigned to the docket of the undersigned judge

on March 8, 2019, the Court ordered Minjarez to file a supplemental brief regarding her
       3
           Notice of Removal, ECF No. 1.

       4
           Pl. Tr. Witness List at 2; Feb. 13 Jury Tr. Excerpt at 4:20-21, ECF No. 4.

       5
           Ct.'s Jury Instructions & Verdict at 8-9, ECF No. 94.
       6
           Id at 10.
       7
           Id at 16-18.
       8
           Mot. for New Tr. at 2, 4-5.



                                                     -2-
           Case 3:18-cv-00106-DCG Document 114 Filed 05/30/19 Page 3 of 11



argument that she presented uncontroverted evidence of an objective injury at trial. 9

Specifically, the Court instructed her to cite to the specific portions of the trial transcript that

support her argument. 10 On Aprill5, 2019, Minjarez filed a "Supplemental Brief in Support of

Plaintiff's Rule 59 Motion for New Trial" (ECF No. Ill) (hereinafter, "Supplemental Brief'').

Wal-Mart filed its "Response to Plaintiffs Supplemental Brief'' (ECF No. 112) (hereinafter

"Response") on April 22, and Minjarez followed by filing a "Supplemental Reply Brief in

Support of Plaintiff's Rule 59 Motion for New Trial" (ECF No. 113) (hereinafter, "Reply") on

April26.

                                          II.   STANDARD

       Federal Rule of Civil Procedure 59 provides that after a jury trial, a trial court may grant

a motion for new trial "for any reason for which a new trial has heretofore been granted in an

action at law in federal court." Fed. R. Civ. P. 59(a); see also Laxton v. Gap Inc., 333 F.3d 572,

586 (5th Cir. 2003) ("A new trial is warranted ifthe.evidence is against the great, and not merely

the greater, weight of the evidence." (citing Shows v. Jamison Bedding, Inc., 671 F.2d 927, 930

(5th Cir. 1982)).

       However, on "a motion for a new trial based on an inadequate or inconsistent jury

award," Wiltz v. Welch, 651 Fed. Appx. 270, 272 (5th Cir. 20 16), "[i]n a diversity case, federal

courts must apply the new trial ... standard of the forum in which it sits," Alonso v. Westcoast

Corp., 920 F.3d 878, 889 (5th ~ir. 2019) (citing Fair v. Allen, 669 F.3d 601, 604 (5th Cir.

2012)). Texas procedural rules provide that "[n]ew trials may be granted when the damages are

manifestly too small or too large." Tex. R. Civ. P. 320. The court may set aside a jury's

damages award and grant a new trial-only if the award is so "against the great weight and

       9
           Order Regarding Suppl. Br. & Resp., ECF I 06.
       10
            Id at 2.


                                                  -3-
        Case 3:18-cv-00106-DCG Document 114 Filed 05/30/19 Page 4 of 11



preponderance of the evidence" as to be manifestly unjust. Dow Chem. Co. v. Francis, 46

S.W.3d 237,242 (Tex. 2001); Pool v. Ford Motor Co., 715 S.W.2d 629, 635 (Tex. 1986).

       In determining whether the damages award is "against the great weight and

preponderance" of the evidence, the court "must consider and weigh all of the evidence, keeping

in mind that the jurors are the sole judges of the credibility of witnesses and the weight to be

given their testimony, and may choose to believe one witness and disbelieve another." Rumzek

v. Lucchesi, 543 S.W.3d 327, 332 (Tex. App.-El Paso 2017, pet. denied) (citing Golden Eagle

Archery, Inc. v. Jackson, 116 S.W.3d 757, 761 (Tex. 2003); City of Keller v. Wilson, 168 S.W.3d

802, 819 (Tex. 2005)). "[N]o court is free to substitute its judgment for that of the jury," Larson

v. Cactus Uti/. Co., 730 S.W.2d 640, 641 (Tex. 1987), or to set aside a jury finding of damages

"merely because the judges believe that they would have reached a different and more reasonable

result had they been jurors," Jaffe Aircraft Corp. v. Carr, 867 S.W.2d 27,28 (Tex. 1993).

                                       III. DISCUSSION

       As noted, Minjarez argues that at trial, she presented "uncontroverted evidence of an

objective injury." Mot. for New Tr. at 4. Despite finding that her injuries were proximately

caused by Wal-Mart's negligence and having awarded her all medical expenses associated with

treatment of her injuries, she points out, the jury awarded no money for her past physical pain.

ld. Under Texas law, she contends, the jury's award of zero damages for her past pain is against

the great weight of evidence as a matter of law, and therefore, a new trial is warranted. !d.

       "Matters of pain and mental anguish are necessarily speculative, and it is particularly

within the jury's province to resolve these matters and decide the amounts attributable thereto."

In re Orren, 533 S.W.3d 926, 930 (Tex. App.-Tyler 2017, no pet.). "There is no 'bright line

test' by which the courts of this state have determined to affirm or reverse jury verdicts which




                                                -4-
         Case 3:18-cv-00106-DCG Document 114 Filed 05/30/19 Page 5 of 11



fail to make affirmative findings of some elements of physical pain and mental anguish."

Balandran v. Furr 's, Inc., 833 S. W.2d 648, 651 {Tex. App.-El Paso 1992, no writ). 11 "When

uncontroverted, objective evidence of an injury is presented and the causation of the injury has

been established, [Texas appellate] courts are more likely to overturn jury findings of no

damages for past physical pain." Lanier v. E. Founds., Inc., 401 S.W.3d 445,455 {Tex. App.-

Dallas 2013, no pet.). "However, a damage[s] award for physical pain is not always mandated

when medical expenses are awarded." Enright v. Goodman Distribution, Inc., 330 S.W.3d 392,

398 (Tex. App.-Houston [14th Dist.] 2010, no pet.). For example, "when there is conflicting

evidence of the injury's cause or an alternative explanation for the injured party's reported pain,

appellate courts have upheld zero damage[s] findings for physical pain despite the jury finding

that the injured party is entitled to damages for medical expenses." Grant v. Cruz, 406 S.W.3d

358, 364 (Tex. App.-Dallas 2013, no pet.).

        Here, Mijarez identifies three injuries that she claims are objective injuries and about

which, she says, she presented uncontroverted evidence at trial: neck injury, 12 bump on her shin,

and torn meniscus in her right knee. Suppl. Br. at 4-7; see also Mot. at 1-2, 4. She asserts that

these injuries resulted in her pain and suffering. Suppl. Br. at 5. Below, the Court address each

injury in turn.




        11
           See also Liberty Mut. Ins. Co. v. Parrish, 469 S.W.2d 620, 623 {Tex. Civ. App.-Waco 1971,
no writ) ("'Many cases can be cited pro and con on the question of the sufficiency of the evidence to
sustain a jury's verdict. It would be difficult if not impossible to give a detailed explanation of the rule
which would fit all cases. Each case must be determined separately according to the particular evidence
presented."' (quoting Travelers Ins. Co. v. Wade, 373 S.W.2d 881, 885 (Tex. Civ. App.-Dallas 1963,
writ refd n.r.e.))).
        12
           In her reply brief, Minjarez appears to forego her arguments based on her alleged neck injury;
instead, she addresses only that "Plaintiff suffered an objectively verifiable injury to her right lower
extremity." Reply at 2 (emphasis added).


                                                     -5-
        Case 3:18-cv-00106-DCG Document 114 Filed 05/30/19 Page 6 of 11



A. Neck Injury

       On Minjarez's first visited with Dr. Palafox, he took x-rays of her neck. Mot. for New

Tr., Ex. A (trial transcript), at 16:6 [hereinafter "Mot. Ex. A"], ECF No. 111-1. Dr. Palafox

testified that her x-rays were "essentially okay." ld He then referred her ~o Diagnostic

Outpatient Imaging for MRis of her neck and knee. Id at 17: 11-13. Based on the MRI of her

neck, Dr. Luis-Ramos-Duran, a neuroradiologist, found no significant abnormalities, except for

discopathy (meaning degenerative disc disease), and found that she had arthrosis (meaning

arthritis). Mot. for New Tr., Ex. B (trial exhibit), at 28 [hereinafter "Mot. Ex. B"] (emphasis

added), ECF No. 111-2; Mot. Ex. A at 17:18-18:5. Dr. Palafox testified that her discopathy

could be preexisting or related to trauma. Mot. Ex. A at 17:22-23.

       Although Mijarez cites to Dr. Palafox's testimony that the slip-and-fall incident "did

cause injuries," presumably to her neck, see Suppl. Br. at 6 (citing Mot. Ex. A at 44:6-13), there

was evidence at trial that in 2016, Minjarez sustained injuries to her neck, back, and arm from a

hard-impact auto accident, Mot. for New Tr., Ex. C (trial transcript), at 136:23-137:20, 153:22-

25, 159:2-6 [hereinafter "Mot. Ex. C"], ECF No. 111-3. Minjarez did not inform Dr. Palafox of

the 2016 auto accident; he did not otherwise know about it until at trial; and, consequently, at

trial, he was unable to rule out the 2016 accident as an alternative cause of her alleged neck

injury, and therefore any alleged pain that resulted from this injury. Mot. Ex. Cat 157:19-21,

159:7-9; Mot. Ex. A at 26:12-23, 27:3-25,28:7-11.

       Based on this conflicting and inconclusive evidence, the jury could have reasonably

concluded that Minjarez had a pre-existing neck injury that was caused by the 2016 auto-

accident or that was degenerative. The Court therefore denies her motion on the basis of her

alleged neck injury. See Biggs v. GSC Enter., Inc., 8 S.W.3d 765, 769 (Tex. App.-Fort Worth




                                                -6-
          Case 3:18-cv-00106-DCG Document 114 Filed 05/30/19 Page 7 of 11



 1999, no pet.) Gury had the discretion to enter a zero damages award for physical pain, where

 there was evidence that plaintifr s low back pain was primarily related to a previous on-the-job

 injury, and the only medical expert at trial was unable to testify that the plaintiffs back problems

 predated the accident or occurred afterwards).

 B. Bump on Her Shin

         Minjarez points out that a Wal-Mart employee testified that he noticed "a small bump on

 her shin." Suppl. Br. at 4 (citing Mot. Ex. Cat 68:18-20). Wal-Mart responds that Minjarez

 presented no evidence-specifically, no testimony from Minjarez or Dr. Palafox-at trial that the

 bump was caused by the fall only seconds earlier. Resp. at 2. In her reply brief, Minajrez fails to

 cite to any trial testimony that establishes causation of the bump. 13

         Consequently, the Court denies Minjarez's motion on the basis of the bump on her shin.

 See Russell v. Hankerson, 771 S.W.2d 650, 652 n.1 (Tex. App.--Corpus Christi 1989, writ

 denied) ("We recognize that the above rule only applies when the causation of the injury has

 been satisfactorily established."). 14


         13
            In her reply brief, Minjarez, for the first time, points to a notation in the medical records from
 the Del Sol Medical Center (shortly after the slip and fall incident, she was taken to Del Sol's emergency
 room) that states "Ecchymosis present." Reply at 3 (citing Mot. for New Tr., Ex. F (trial exhibit), at 38,
 ECF No. 111-6); see also In re B.C., 2-06-180-CV, 2007 WL 939642, at *I (Tex. App.-Fort Worth
 Mar. 29, 2007, no pet.) (Mem. Op.) ("An ecchymosis is the escape of blood into the tissues from ruptured
 blood vessels marked by a black-and-blue or purple spot or area." (citing Webster's Third New
 International Dictionary 718 (2002) ). Because, in her motion and supplemental brief, she did not
 identify ecchymosis as an injury, Wal-Mart did not have an opportunity to respond to her argument based
 on same. Further, it does not appear that at trial, anyone, certainly not Dr. Palafox, testified to
 "Ecchymosis present." The Court therefore declines to consider her argument based on ecchymosis.
         14
            Moreover, Texas appellate courts have declined to overturn a jury's zero damages award for
  pain on the account of similar minor injuries. See Enright, 330 S. W.3d at 402 ("The jury could have
· concluded on this record that any pain Enright reported in connection with the bruise he sustained from
  the 2005 accident was not compensable ... because it was too slight[.]"); Chadbourne v. Cook, 05-99-
  00353-CV, 2000 WL 156955, at *1-*2 (Tex. App.-Dallas Feb. 15,2000, no pet.) (not designated for
  publication) (holding the jury's refusal to award damages for pain was not against the great weight of the
  evidence, reasoning the jury could reasonably conclude that any pain plaintiff endured from a "minor cut
  on his nose," though an objective injury, was too negligible to warrant monetary compensation).


                                                      -7-
        Case 3:18-cv-00106-DCG Document 114 Filed 05/30/19 Page 8 of 11



C. Torn Meniscus

       Minjarez cites Dr. Palafox's opinion testimony as the uncontroverted evidence of an

objective injury to her meniscus. Suppl. Br. at 6-8. As noted above, on her first visit with Dr.

Palafox, he determined that her x-rays "were essentially okay" and sent her for an MRI of her

knee. Mot. Ex. A at 16:6, 17:11-13. At trial, on direct examination, Dr. Palafox testified that he

reviewed the MRI results, id. at 17:11-12, and felt that "it's medically probable that the accident

[i.e., the slip-and-fall incident] made her knee worse and caused some injury to the meniscus,"

id at 20:12-13. Minjarez argues that Wal-Mart could have disputed this injury to her

meniscus-presumably by retaining a medical expert to interpret her medical records and render

an opinion regarding the existence of her injury-but chose not to. Suppl. Br. at 1, 4.

Consequently, she claims, her evidence of the meniscus injury is uncontroverted. /d.

       Wal-Mart points to Dr. Palafox's testimony on cross-examination to argue that neither his

original diagnosis of a torn m~niscus nor his opinion regarding the traumatic origin of such

injury are uncontroverted. Resp. at 4. On cross, Dr. Palafox was questioned about the opinions

of Dr. Ankur Patel, a musculoskeletal radiologist, who reviewed her knee MRI and approved the

MRI report which formed the basis, in part, of Dr. Palafox's opinion. Mot. Ex. A at 32:1-33:9.

Dr. Patel found that "[l]ateral meniscus multifocal regions of abnormal signal may represent

degenerative changes or tearing." Mot. Ex. B at 26 (emphasis added); see also Mot. Ex. A at

18:21-19:1. Dr. Palafox testified on cross as follows:

       Q. So based on the radiological studies that we currently have, we don't know if
       [Minjarez] has a tear or if it's just something that occurred over time from wear
       and tear; is that fair to say?

       A. Correct[.]

Mot. Ex. A at 33:5-9.




                                                -8-
        Case 3:18-cv-00106-DCG Document 114 Filed 05/30/19 Page 9 of 11



       Based on this evidence, the jury could reasonably have concluded that Dr. Palafox's

original opinion was controverted. See Truck Ins. Exch. v. Smetak, 102 S. W.3d 851, 855 (Tex.

App.-Dallas 2003, no pet.) ("[A]n expert's testimony may be contradicted by the testimony of

other witnesses or by cross-examination of the expert witness"), accord Liberty Mut. Ins. Co. v.

Burk, 295 S.W.3d 771, 779-80 (Tex. App.-Fort Worth 2009, no pet.); Blevins v. State Farm

Mut. Auto. Ins. Co., 02-17-00276-CV, 2018 WL 5993445, at *11 (Tex. App.-Fort Worth Nov.

15,2018, no pet.) (Mem. Op.); see also Peterson v. Reyna, 908 S.W.2d 472,479 (Tex. App.-

San Antonio 1995) ("An expert can be contradicted in more ways than by another expert. He

can be contradicted by facts and observations of other witnesses and the parties themselves."),

modified on other grounds, 920 S.W.2d 288 (Tex. 1996).

       Moreover, additional evidence adduced at trial counsels against concluding that the jury's

zero damages award for past pain is against the great weight and preponderance of the evidence.

The jury watched the video of her fall as captured by Wal-Mart's in-store cameras. Dr. Palafox

formed his opinions before he watched the video for the first time at trial. Mot. Ex. A at 36:15-

17. Minjarez first visited Dr. Palafox one year after the slip-and-fall incident and nearly six

months after she filed this lawsuit. There was also evidence that Dr. Palafox is no "stranger to

litigation." Blizzard v. Nationwide Mut. Fire Ins. Co., 756 S.W.2d 801, 805 (Tex. App.-Dallas

1988, no writ); Mot. Ex. A at 39:6-10. Further, regarding the 2016 auto accident, on cross

examination, Dr. Palafox testified as follows:

       Q. For example, in this particular case, Ms. Minjarez did not tell you that, in
       2016, she had been in a car accident where she had injured her neck, back and
       arm. Were you aware of that, Doctor?
       A. No, I was not.

       Q. You were not aware that she was in a car accident where she had a hard
       impact; is that right?
       A. Correct.



                                                 -9-
       Case 3:18-cv-00106-DCG Document 114 Filed 05/30/19 Page 10 of 11



       Q. And, Doctor, when you are in a car accident, if you are using your right foot,
       you can have a meniscus tear from that -- from that car accident; isn't that fair to
       say?
       A. Yes, you can. I have seen that, yes.
       Q. And you didn't know that she was barely recovering at the time of the accident
       from her 2016 car accident? Did you know that?
       A.No.
       Q. And did you know that she still had pain at the time of that accident?
       A. Pain at the time of the accident?
       Q. At the time of the Walmart accident.
       A. No, I did not.

Mot. Ex. A at 26:11-27:11 (emphasis added).

       Based on the evidence, the jury could have reasonably concluded that Minjarez's

meniscus had a pre-existing injury-either from degenerative wear and tear or from the 2016

auto accident. See McGalliardv. Kuhlmann, 722 S.W.2d 694,697 (Tex. 1986) ("The trier of

fact has several alternatives available when presented with conflicting evidence. It may believe

one witness and disbelieve others. It may resolve inconsistencies in the testimony of any

witness."). To the extent that the jury found that the slip-and-fall incident caused further injury

to her meniscus, the jury could have reasonably found that such injury was "less serious and

accompanied only by subjective complaints of pain," and therefore, it could have reasonably

believed that Minjarez "should be compensated for seeking enough medical care to ensure that

the injury was not serious yet nonetheless conclude that [she] never suffered" compensable pain.

Cf Enright, 330 S. W.3d at 398 (internal quotes and citations omitted). The Court denies her

motion on the basis of her meniscus injury.




                                                -10-
        Case 3:18-cv-00106-DCG Document 114 Filed 05/30/19 Page 11 of 11



                                    IV.       CONCLUSION

       For the foregoing reasons, IT IS ORDERED that Plaintiff Maria Dolores Minjarez's

"Rule 59 Motion to Alter or Amend the Judgment or Motion for New Trial" (ECF No. 101) is

DENIED.

       A final judgment consistent with this opinion and with the jury's verdict (ECF No. 94)

will be entered.
                                          .     ~
       So ORDERED and SIGNED th1s ~day of May 2019.




                                               -11-
